Citation Nr: 1038439	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-11 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for a claimed back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the RO.

The Veteran testified at an April 2009 hearing by 
videoconference.  A transcript of the hearing has been associated 
with the claims file. 

In an October 2009 decision, the Board determined that new and 
material evidence had been received and reopened the claim for 
service connection for a low back disability.  The reopened claim 
was remanded for additional development and readjudication.  


FINDING OF FACT

1.  The Veteran is not shown to have manifested a chronic low 
back disorder during service or for earlier than two years 
thereafter.  

2.  The Veteran has not presented credible lay assertions 
sufficient to establish a continuity of low back symptomatology 
beginning in service.  

3.  The Veteran is not shown to have manifested complaints or 
findings of lumbar spine degenerative joint or disc disease until 
more than two years after service when he underwent initial low 
back surgery.   

4.  The currently demonstrated degenerative joint and disc 
disease of the lumbar spine is not shown to be due to an event or 
incident of the Veteran's period of active service.



CONCLUSION OF LAW

The Veteran's disability manifested by degenerative joint and 
disc disease of the lumbar spine is not due to disease or injury 
that was incurred in or aggravated by active military service; 
nor may any arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letter to the Veteran in July 2007, prior to the initial 
adjudication of the claim.  

The letter notified the Veteran of what information and evidence 
must be submitted to substantiate a claim to reopen and a claim 
for service connection, as well as what information and evidence 
must be provided by the Veteran and what information and evidence 
would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  

The July 2007 letter provided the Veteran with notice of the laws 
regarding degrees of disability or effective dates.  The content 
of the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran has not been prejudiced.  The record establishes that 
the Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim.  Therefore, the 
Board finds the duty to notify provisions of the VCAA have been 
fulfilled.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  

The VA treatment records dated from November 1997 to October 2009 
were obtained and associated with the claims folder.  The private 
medical records including records from Drs. J.T., P.D., and P.J.; 
S.J. Hospital; E.M.M.C. Hospital; and M.C.M. Hospital were 
obtained and associated with the claims folder.  

The records from the Social Security Administration (SSA) were 
obtained and associated with the claims folder.  In March 2005, 
B.R. Health center indicated that they did not have any records 
for the Veteran; the Veteran was informed of this.  

There is no identified relevant evidence that has not been 
accounted for.  The Veteran was afforded a VA examination in 
December 2009 to obtain medical evidence as to the nature and 
etiology of the claimed disability.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  

A continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

In addition, if a veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if arthritis became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption would 
be rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran asserts that his current back disability was incurred 
in service.  He reported working with antennas and radios and 
remembered going to sick call for lower back and hip pain during 
service.  See a March 2005 statement.  

At the hearing in April 2009, the Veteran testified that he did 
not have a back injury when he entered service.  He stated that 
his military occupation was as a radio operator and that his 
duties included taking radios and generators into the woods, 
setting up 15 to 100 foot antennas, and setting up generators.  H 
reports injuring his back when he was handling the antennas, 
equipment and camouflage.  

The Veteran stated that he did not seek treatment at the onset of 
his injury but received treatment when he returned to his primary 
unit and was put on light duty with a no marching profile for 30 
days.  Later, he was put on a second profile for 60 days and was 
given anti-inflammatories.  Three or four months after service, 
he sought medical treatment for his low back at a Hospital, but 
was unable to obtain any records.  He treated himself for the 
back with pain pills.  

There is competent evidence of a current lumbar spine disability.  
The December 2009 VA examination report shows a diagnosis of 
lumbar degenerative disc disease and degenerative joint disease.  
See also the April 2004 VA examination report. 

In addition, the service treatment records are positive for 
complaints and findings of low back pain.  In February 1978, that 
the Veteran complained of a sharp pain in the lumbar region of 
the right side of his back when touching his toes.  He was noted 
to have had lower back pain for two days, with no history of 
injury or heavy lifting.  The pain was noted to be located in the 
right side of the sacroiliac area, and to be non-radiating.  

On examination, the Veteran was found to have sacroiliac 
tenderness and was diagnosed as having sacroiliac pain.  The 
Veteran was put on profile for 5 days. 

After February 1978, there were no further back complaints or 
findings noted in the service treatment records.  On separation 
examination in July 1979, no back problems were noted.  An 
evaluation of the spine and musculoskeletal system was noted to 
be normal.  

On the accompanying July 1979 report of medical history, the 
Veteran noted no back problems.  In answering whether he then had 
or had ever had recurrent back pain, the Veteran replied in the 
negative.

Following the Veteran's separation from service, the first 
medical record showing back problems was in September 1981.   

The Veteran's disc disease of the lumbar spine was first 
diagnosed in September 1981.  A September 1981 lumbar spine x-ray 
study showed that lateral disc disease was suspected at L4-5, 
with a transistional 5th lumbar vertebra.  

The private hospital records dated in October 1981 noted that the 
Veteran had reported having an off and on one-year history of low 
back problems.  He was noted to have had no specific history of 
injury just prior to the onset of his symptoms, but his job at 
the time of the onset of his symptoms involved a fair amount of 
lifting.  

The Veteran noted having intermittent aching in the lumbar 
region.  At one point, he was seen at Health Clinic and advised 
to have conservative treatment because he was felt to have a 
muscular problem.  His symptoms reportedly abated.  

The Veteran indicated that he recently started a job with a shoe 
company that required repeated bending.  He was employed for over 
a week when his lumbar discomfort started again.  He was seen at 
an emergency room where his symptoms were felt to be muscular in 
nature, and he was advised to stay on bed rest for five days; he 
was given a prescription for Motrin and flexeril.  

The Veteran had remained symptomatic and had recently been 
admitted for a myelogram that suggested disc involvement at L4-5 
on the right with transitional L5.  The Veteran then underwent a 
laminectomy and disc excision at L4-5.  The postoperative course 
was uneventful and he was discharged three days later.  

The record also shows that the Veteran underwent a right L5-S1 
discectomy in July 1997.  The private treatment records indicate 
that the Veteran reported having had several injuries including a 
fall in 1996.  Right lumbar radiculopathy, herniated disc at L5-
S1, with focal acute disc herniation were diagnosed.  The Veteran 
was treated conservatively, but had an exacerbation.  

The Veteran underwent an L5-S1 discectomy on the right side and 
had markedly reduced right lower extremity discomfort.  See the 
private medical records from neurosurgeon, dated from April 1997 
to October 1997.  

A review of the record also shows that the Veteran sustained 
another injury to his back in January 2005 after slipping and 
falling at work when he was carrying sheet rock.  A February 2005 
CT scan revealed a central herniation at L5-S1 with facet 
hypertrophy and a laminectomy defect.  See VA treatment records 
dated in January and February 2005.  The Veteran was treated with 
pain medication, rest, physical therapy and epidural injections.  

An October 2005 lumbar MRI revealed bilateral neural foraminal 
narrowing at L3-4, L4-5, and L5-S1 predominantly related to 
bulging disc.  In November 2005, physical therapy was ceased.  

In January 2006, the Veteran's physician found that he was unable 
to maintain gainful employment.  In April 2006, chronic low back 
pain of multifactorial etiology as a part of a pain disorder 
associated with several medical conditions was assessed.  The 
Veteran's physician stated that there was little he could do for 
the Veteran at that point except for adjusting his pain 
medications.  SSA found the Veteran to be disabled from January 
2005 due to his back disorder.     

The Veteran was afforded a VA examination in April 2004.  The 
diagnosis was degenerative joint and disc disease of the lumbar 
spine, status post disc excision times two.  

The VA examiner opined that, in the absence of any ongoing 
problems while in the military or any identified problem with the 
lower back at the time of discharge, and with the additional 
history of his having no back problems until a couple of years 
after service, the Veteran's back pain and surgical intervention 
had no relationship to the one-time notation of back problems in 
the service treatment records.

The Veteran was afforded another VA examination in December 2009.  
The examiner reviewed the claims folder and medical history and 
examined the Veteran.  The diagnosis was that of degenerative 
disc disease and degenerative joint disease.  

The VA examiner opined that it was less likely than not that the 
Veteran's degenerative disc disease and degenerative joint 
disease was related to the back pain in service.  The examiner 
noted that the exit examination in 1979 was silent for back pain 
and that the Veteran had an L4-5 laminectomy in 1981, two years 
after leaving service.  

The VA examiner added that the Veteran had been working in a job 
where he had to lift and bend repeatedly when he developed back 
pain in 1981 and that this was the most likely source of the disc 
problem.  

The VA examiner indicated that the Veteran had an L5-S1 
laminectomy in 1997 and a work related back injury in 2005 that 
resulted in the Veteran's current back disability, including his 
inability to work.  

The VA examiner opined that the Veteran's current back disability 
was most likely related to the work injury in 2005.  The examiner 
indicated that the Veteran had been able to work as a carpenter 
before the 2005 injury, but was not able to work thereafter.    

The Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  

In evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
found that guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts or 
data, whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  Id.  

The Court indicated that the claims file " is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form an 
expert opinion to assist the adjudicator in making a decision on 
a claim."  Id. 

The Board finds that the 2004 and 2009 VA medical opinions to 
have great evidentiary weight in deciding this appeal.  The VA 
examiners reviewed the claims folder including the service 
treatment records and the Veteran's entire medical history 
including the Veteran's report of back problems in service before 
rendering a medical opinion.  

The examiners opined that the current degenerative joint disease 
and degenerative disc disease of the lumbar spine were not 
related to the Veteran's period of active service, but were 
related to post-service injuries.  This was based on the service 
treatment records showing a normal spine and no complaint of back 
symptoms at the separation examination and other evidence showing 
the onset of chronic back symptoms requiring surgery after 
sustaining injuries following service.  

The Board points out that the examiners have the skill and 
expertise to render a opinion as to the etiology of the current 
lumbar spine disability.  In determining the weight assigned to 
this evidence, the Board also looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  
The record shows that the Veteran now reports having back pain in 
service.  The Board has considered the lay assertions of the 
Veteran and other presented in this case, but finds they are not 
sufficiently credible to establish a continuity of symptomatology 
after service.  

The Board in this regard has considered the lay statements by the 
Veteran's family and personal acquaintances asserting that he had 
been on sick call due to lower back pain during service, that he 
had several surgeries after service, and that his back condition 
had become an increasing problem over the years.  

The Board notes in this regard that, in the July 1979 report of 
medical history, the Veteran expressly denied having recurrent 
back pain.  Further, the other medical records serve to document 
the onset of back pain and subsequent surgery in 1981, but the 
Veteran did relate the onset of the symptoms to his period of 
service.  Specifically, the Veteran reported having on and off 
back pain for one year and denied any specific injury just prior 
to the onset of symptoms.  

The Board finds that these statements made by the Veteran at the 
time of his treatment in 1981to have greater evidentiary weight 
than the various assertions offered by the Veteran and others 
since 2004.  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but 
the Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

The Board may not ignore a veteran's testimony simply because he 
or she is an interested party and stands to gain monetary 
benefits; personal interest may, however, affect the credibility 
of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991). 

However, on this record, the Veteran's claim still must fail 
because of the lack of a competent nexus opinion linking the 
current degenerative disc and joint disease to documented event 
or incident during his period of active service.

The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some medical evidence of a 
nexus to service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence that 
relates a current condition to that symptomatology.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

The Veteran also has not submitted competent medical evidence to 
support his lay assertions that his current back disability had 
its clinical on  set during service.  His lay assertions are 
afforded no probative weight in the absence of evidence that he 
has the requisite expertise to render opinions about medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence which establishes that the Veteran 
has medical expertise.  

In summary, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim that his current lumbar 
spine disability was causally related to a disease or injury of 
his period of active service.   

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is no 
approximate balance of the evidence for and against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Accordingly, in weighing the evidence of record, the Board finds 
that the claim of service connection for a lumbar spine 
disability must be denied.    


ORDER

Service connection for lumbar spine degenerative disc and joint 
disease is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


